Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 03/24/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 1-6, 8-9 and 11-13 have been examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-6, 8-9 and 11-13 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-
Claims 1-6, 8-9 and 11-13 are drawn to a composition (as an oral delivery such as within a capsule or dropper or sprayer) comprising the combination of cannabinoid, palmitoleic acid, palmitic acid and oleic acid (i.e. all the claimed active ingredients are naturally-occurring ingredients). The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein-e.g. step 2A1).  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practice application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients).
Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments submitted on 03/24/2021 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that relevant case law is relied upon by the Examiner to determine compositions of matter under § 101 cannot naturally found in nature.  Here the claims are amended in response to clarify that the present invention cannot be 
Examiner, however, disagrees with the above arguments because Examiner still maintains the claimed dropper is not specifically described well enough to be markedly different from what exists in nature in terms of structural and/or functional differences. Rather, the dropper is a container that contains a natural composition and has a hole. Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-13 are rejected under 35 USC 103 as being unpatentable over Taha (US 20160051480) in view of Murty et al. (US 20160184258) and Murty et al. (US 20110092583) and Porter et al. (WO 2015013772 DWPI Abstract). 
A composition (as an oral delivery such as within a capsule or dropper or sprayer) comprising the combination of cannabinoid, palmitoleic acid, palmitic acid and oleic acid within various amount/ranges/ratios is claimed. 
Taha teaches a composition (as an oral delivery such as within a capsule) for the intended purpose of being used as an oral delivery of a bioactive compound/drug (i.e. a bioactive compound such as a cannabinoid) through to be delivered to a subject which comprises or may comprise (often within various preferred embodiments) cannabinoid (see entire document including e.g.-title, abstract and claims). Taha, however, does not teach the further inclusion of the aid of excipients such as palmitoleic acid and palmitic acid and oleic acid and also a dropper therein. 
Murty 258’ teaches a composition (as an oral delivery) for use as an oral delivery of a bioactive compound/drug, such as the claimed cannabinoids through the aid of other excipient/active ingredients, to be delivered to a subject which comprises or may comprise (often within various preferred embodiments) the combination of cannabinoids and palmitoleic acid (see entire document including e.g.-title, abstract, claims and especially claim 10). 
Murty 583’ teaches a composition (as an oral delivery) for the intended purpose of being used as an oral delivery of a bioactive compound/drug such as the claimed cannabinoids through the aid of other excipient/active ingredients to be delivered to a subject which comprises or may comprise (often within various preferred embodiments) palmitoleic acid and palmitic acid and oleic acid (see entire document including e.g.-title, abstract, paragraphs [0052], [0084], claims and especially claim 9). 
Porter teaches a composition (as an oral delivery within a dropper) for the intended purpose of being used as an oral delivery of a bioactive compound/drug such through the use of a dropper to aid in the delivery of a bioactive compound/drug to a subject which comprises or may comprise (often within various preferred embodiments) of the dropper (see entire document including e.g.-pages 1-6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an oral delivery within a capsule or dropper) comprising the combination of the active ingredients of cannabinoid, palmitoleic acid, palmitic acid and oleic acid -for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of being used as an oral delivery of a bioactive compound/drug through the aid of other excipient/active ingredients to be delivered to a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ratios of each claimed active ingredients within the claimed composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
	Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).
Please note that the patentability of a product does not depend upon the method of production (i.e., the method of production of obtaining each claimed active ingredient in a particular manner as claimed in claims 1, 6, 8 and 9 e.g. derived solely from macadamia nut oil and/or sea buckthorn oil and/or macadamia nut oil similes).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Response to Arguments
Applicant’s arguments submitted on 03/24/2021 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that in determining that the current claims are obvious, the Examiner relies on two primary publications.  In particular, the Examiner cites Weimann as teaching the use of palmitoleic acid, palmitic acid, oleic acid but does not disclose or teach the claimed excipients.  The Examiner further cites Cavallino as teaching the excipients of sea buckthorn oil, macadamia oil for the use with a bioactive compound for transdermal delivery.  Neither references recites the claimed concentrations of ingredients with cannabinoids. 
Examiner, however, disagrees with the above arguments because Examiner still maintains that the present claims are not inventive over the combined teachings of the newly cited references (necessitated by amendment for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the newly cited references of Murty 258’, Murty 583’ and Porter are cited to remedy Taha’s deficiency.  Murty’s 258’ remedies Taha’s deficiency because the cited reference of Murty, in its entire including e.g. title, abstract, claims and especially claim 10, teaches a composition (as an oral delivery) for the intended purpose of being used as an oral delivery of a bioactive compound/drug such as the claimed cannabinoids through the aid of other excipient/active ingredients to be delivered to a subject which comprises or may comprise (often within various preferred embodiments) the combination of cannabinoids and palmitoleic acid.  Secondly, Murty’s 583’ remedies Taha’s deficiency because the cited reference of Murty, in its entire including e.g. title, abstract, paragraphs [0052], [0084], claims and especially claim 9, teaches a composition (as an oral delivery) for the intended purpose of being used as an oral delivery of a bioactive compound/drug such as the claimed cannabinoids through the aid of other excipient/active ingredients to be delivered to a subject which comprises or may comprise (often within various preferred embodiments) palmitoleic acid and palmitic acid and oleic acid.  Lastly, Porter remedies Taha’s deficiency because the cited reference of Porter, in its entire including e.g. pages 1-6, teaches a composition (as an oral delivery within a dropper) for the intended purpose of being used as an oral delivery of a bioactive compound/drug such through the use of a dropper to aid in the delivery of a bioactive compound/drug to a subject which comprises or may comprise (often within various preferred embodiments) of the dropper.  Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an oral delivery within a capsule or dropper) comprising the combination of the active ingredients of cannabinoid, palmitoleic acid, palmitic acid and oleic acid -for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of being used as an oral delivery of a bioactive compound/drug through the aid of other excipient/active ingredients to be delivered to a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ratios of each claimed active ingredients within the claimed composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Moreover, Applicant argues that the unexpected results over the known prior art (MCT oil formulations) is clearly shown and none of the cited prior art reveal this particular unexpected result.  Accordingly, the Examiner’s ground for rejection under 35 USC § 130 is overcome. Applicant respectfully requests allowance of the claims.  
Moreover,  Examiner disagrees with Applicant’s arguments because Examiner still maintains that it appears to Examiner that independent claims 1 and 5 (as well as the dependent claims)  is still not commensurate in scope to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  Examiner cannot determine the synergistic effect (within Applicant’s specification), especially within independent claims 1 and 5 as well within dependent claims of the combination of all the instantly claimed active ingredients within its claimed ratios to unexpectedly synergistically to have the instantly claimed functional effect.  Again, it appears (especially within independent claims 1 and 5 and the dependent claims) that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, applicant’s specification does not support unexpected results.  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support, especially within independent claims 1 and 5 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.  Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 
356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").

II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Applicant's arguments of the 35 USC 103 presented within the 24 March 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection necessitated by the amendment of independent claims 1 and 5).  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655